t c summary opinion united_states tax_court diane marie murdoch petitioner v commissioner of internal revenue respondent docket no 10260-o0s date diane marie murdoch pro_se david r jojola for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed ' the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue respondent in a notice_of_deficiency determined against petitioner the following deficiencies in federal income taxes and additions to tax for the years indicated addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure in a written stipulation filed by the parties petitioner conceded all the adjustments in the notice_of_deficiency except the additions to tax under sec_6651 the parties further stipulated that in addition to the sec_6651 a issue the remaining issue was whether petitioner was entitled to deductions for trade_or_business_expenses incurred in a dog breeding activity accordingly the stipulated facts are so found along with the exhibits annexed thereto at the time the petition was filed petitioner's legal residence was riverside california at the time this case was called from the calendar at the opening of the trial session petitioner appeared at that time she and counsel for respondent executed the stipulation referred to however petitioner failed to appear at the time scheduled for trial of her case the sole evidence presented to the court in support of petitioner's case is the stipulation referred to above accordingly the court decides the merits of petitioner's case on such record as noted above petitioner conceded all the adjustments in the notice_of_deficiency except for the sec_6651 addition_to_tax having made such a concession and with no evidence having been presented to show that petitioner would not be liable for the resulting deficiencies in tax the court sustains respondent on the deficiencies in tax determined in the notice_of_deficiency the first issue is whether petitioner is liable for the addition_to_tax under sec_6651 sec_6651 a provides for an addition_to_tax for failure_to_file a return timely unless the failure is due to reasonable_cause and not due to willful neglect under sec_6072 income_tax returns must be filed on or before the 15th day of april following the close of the taxable_year subject_to exceptions not pertinent here in the stipulation petitioner agreed that she did not file any federal_income_tax returns for the years and the stipulation does not provide any reason for which petitioner failed to file returns for these years respondent therefore is sustained on this issue the next issue is petitioner's claim to deductions for trade_or_business_expenses incurred in a dog breeding activity no evidence was presented at trial with respect to this issue nor does the stipulation of facts contain any factual information regarding this claimed activity since petitioner did not file tax returns for the years at issue and since there is no factual agreement in the stipulation with regard to this activity the court holds that petitioner is not entitled to deductions for a trade_or_business activity for any of the years at issue respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
